DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 5,941,678 to Saito in view of patent application no. 2014/0017049 to Coogan et al.
	Regarding claims 1 and 10, Saito discloses a carriage (10b), scissor lift mechanism (10i), support plate (10r), grab (10s) and a drive (10h).
	Saito discloses the claimed invention except for the H-shaped beam.
	Coogan et al. discloses that it is known to have a H-shaped beam (76, 78 and 80) in a transport assembly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Saito with the teachings of Coogan et al. by substituting beams with a reasonable expectation of success for the purpose of providing an efficient means for supporting heavy cargo.
	Regarding claim 2, Saito discloses a drive having a drive wheel (rear 10f).
	Regarding claim 3, Saito discloses a guide wheel (front 10f). 
	Regarding claim 5, Saito discloses supporting wheels (10uj).
	Regarding claim 8, Saito discloses a power supply for the drive (col. 3, lines 49-53; Note: a battery of the electric motor is the power supply).
	Regarding claim 9, Saito discloses a power rail (10a).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Coogan et al. as applied to claim 1 above, and further in view of patent application no. 2010/0009793 to Payne et al.
Regarding claim 6, Saito in view of Coogan et al. discloses the claimed invention except for the beam cover.
Payne et al. discloses that it is known to have a beam cover (25) in a tension device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Saito in view of Coogan et al. with the teachings of Payne et al. by adding the beam cover with a reasonable expectation of success for the purpose of providing an efficient means for protecting components of the traveling carrier.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.